DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2007/0184898, art of record) in view Shigeta (US 2018/0070687).
Regarding claim 1, Miller teaches a game token money (figs. 4A and 4B) comprising: a plurality of plastic layers (fig. 4B) laminated together, the plurality of plastic layers including different colors (white and dark colored layers as shown in fig. 4B.  One of ordinary skill in the art would have recognized that the dark colored layer could be pale colored layer as claimed based on layers having different colors) so that a strip pattern is formed in a layering direction on a side face of the game token money; a radio frequency identification (RFID) embedded in one of the layers of the plurality of plastic layers other than the outermost layer of the plurality of plastic layers ([0015], [0035] and [0054]); a classification part (37) positioned within a part of the one of the layers; wherein: the classification part indicates a classification of the game token money (identification of the game token money) and is recognizable from the side face of the game token money; the RFID contains information regarding a value and classification of the game token money ([0010]); at least a portion of the colored layer (white layer 38 which serves as colored layer) extends circumferentially about an entirely of the side face of the game token money without interruption by the classification part ([0052]-[0054]).
Miller further teaches the game tokens are supplied in different of body colors and have various graphic images and indicia on their face and edges ([0053]) but fails 
However, Shigeta teaches a game token money having plurality layers and RFID (0032]) embedded in one layer of the plurality of layers (figs. 3-5A) and colored layer (101) extends circumferentially about an entirely of the side face of the game token money without interruption and the colored layer specifies the value of the game token (figs. 4, 5A and [0028]) and the layers laminated through thermocompression ([0029] and [0032]).
In view of Shigeta’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miller by incorporating the teaching of Shigeta in order to render the particular monetary denomination of the game token money readily and visually apparent to both the players and the dealer.  Moreover, the layers laminated through thermocompression as taught by Shigeta is just a matter of using an alternative and well-known laminating method for manufacturing the game token money.
Regarding claim 2, Miller as modified by Shigeta teaches all subject matter claimed as applied above.  Miller further teaches wherein the classification part has a color different from a color of the colored layer (fig. 4B) but Miller fails to teach wherein the pale color layer is white, and wherein the colored layer is different from the pale color layer.  However, Miller further suggests that the body of the game token money can be supplied with different colors, have different images and indicia on the face surfaces and edges ([0052] and [0053]).  Moreover, Shigeta further teaches the pale color layer is white, and wherein the colored layer is different from the pale color layer 
Regarding claim 3, Miller as modified by Shigeta teaches all subject matter claimed as applied above except for wherein the classification part has a color similar to a color of the colored layer.  However, Miller suggests that the game tokens are supplied in different of body colors and have various graphic images and indicia on their face and edges ([0052] and [0053]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta for the classification part has a color similar to a color of the colored layer as claimed since it is just a matter of design option to use different color for the classification part.
Regarding claim 4, Miller as modified by Shigeta teaches all subject matter claimed as applied above except for wherein the classification part has a plurality of different colors.  However, Miller suggests that the game tokens are supplied in different of body colors and have various graphic images and indicia on their face and edges (fig. 4B, [0052] and [0053]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta for the classification part has a color similar to a color of the colored layer as claimed since it is just a matter of design option to use different color for the classification part.

Miller further teaches the body of the game token money can be supplied with different colors, have different images and indicia on the face surfaces and edges ([0052] and [0053]) but fails to teach an indication for indicating a value of the game token money on a front face of the game token money; and wherein the at least a layer (38) of the colored stripe pattern is configured to specify the value of game token money.
However, Shigeta teaches game token money (figs. 3-5B) comprising an indication (103) for indicating a value of the game token money on a front face of the game token money; and a colored stripe pattern (101 and 102) that is formed on a side face of the game token money; and at least a layer (101) of the colored stripe pattern extends circumferentially about an entirety of the side face of the game token money and is configured to specify the value of the game token money ([0028]-[0032]).
In view of Shigeta’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 12, Miller as modified by Shigeta teaches all subject matter claimed as applied above.  Miller further teaches a radio-frequency identification (RFID) that contains information regarding the value of the game token money and the classification of the game token money indicated by the classification part ([0010]).
Regarding claim 13, Miller as modified by Shigeta teaches all subject matter claimed as applied above.  Miller further teaches the game token money is read by a RFID reader (fig. 1) but fails to teach the game token money is recognized by a camera as claimed.
However, Shigeta teaches value of the game token money can be recognized by cameras (4, fig. 1) based on the color of the game token money ([0025], [0033] and [0034]).
In view of Shigeta’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miller by incorporating the teaching of Shigeta so that the image of the game token money can be captured for verification and inspection purposed.
Claims 5, 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as modified by Shigeta as applied to claim 1 above, and further in view of Schwartz (US 2011/0028204, art of record).
Regarding claims 5 and 6, Miller as modified by Shigeta teaches all subject matter claimed as applied above except for the classification part indicates a 
However, Miller suggests that the game tokens are supplied in different of body colors and have various graphic images and indicia on their face and edges (fig. 4B, [0052] and [0053]).  Moreover, Schwartz teaches game token money (427) can be used in VIP ([0034]) and rolling chip or promotion chip ([0034] and [0035]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta for the classification part has a specific color for (VIP) or promotion chip as taught by taught by Schwartz since it is just a matter of design option to use different color for the classification part to indicate the type of the game token money.
Regarding claims 18-20, Miller as modified by Shigeta teaches all subject matter claimed as applied above. Miller further teaches an inspection system (figs. 1 and 6B) for inspecting the game token money comprising: a database ([0062]); a processor [0062]), wherein the processor is configured to identify and verify the game token money based on information and data in the database and output a warning signal based on the identification and the determined value ([0014] and [0034]-[0040]).  Miller fails to teach the system comprises a camera to obtain an image of the game token money.
However, Shigeta teaches value of the game token money can be recognized by cameras (4, fig. 1) based on the color of the game token money ([0025], [0033] and [0034]).  

With regarding to the processor is configured to identify a category of a user to whom the game token money is assigned (claim 18) or the game token is a cash chip, a rolling chip or a promotion chip (claim 19) or a color of the colored layer (claim 20) as claimed, Miller suggests that the game tokens are supplied in different of body colors and have various graphic images and indicia on their face and edges (fig. 4B, [0052] and [0053]).  Moreover, Shigeta teaches a color of the colored layer can be identified based on the obtained image ([0025], [0033] and [0034]).  Furthermore, Schwartz teaches identifying a category of a user (e.g. VIP, promotion, etc.) based on the identifier of the game token money (427) ([0034] and [0035]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta by incorporating the teaching taught by Schwartz since it is just a matter of design option to use different color for the classification part to indicate the type of the game token money.
Claims 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller as modified by Shigeta as applied to claim 1 above, and further in view of Moreno et al. (US 2014/0332595, art of record).
  Regarding claims 7 and 14, Miller as modified by Shigeta teaches all subject matter claimed as applied above.  Miller further teaches a plurality of instances of the 
However, Moreno teaches game token money having plurality of classification part (40) that arrange at an equiangular in a circumferential direction of the game token money (fig. 2).  
In view of Moreno’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta for the plurality of instances of the classification part are arranged at an equiangular in a circumferential direction of the game token money as taught by Moreno since it is just a matter of arranging the classification part of the game token money.  Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 8, Miller as modified by Shigeta teaches all subject matter claimed as applied above except for the method of manufacturing the game token money as claimed.
However, such processes of assembling the plurality of layers using laminating compressive bonding and punching are common processes of combining the plurality of layers of game token money.  For example, Shigeta teaches the plurality of layers are bonded together by thermal compression ([0029] and [0032]).  Moreover, Moreno teaches combining multiple layers including inserting the classification part and RFID together (figs. 1, 2 and [0015]-[0018]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Shigeta by incorporating the teaching as taught 
Regarding claim 9, Miller as modified by Shigeta and Moreno teaches all subject matter claimed as applied above.  Moreno further teaches wherein, in the forming of the classification part insertion layer, a plurality of instances of the classification part (40) are filled at an equiangular interval in a circumferential direction of the game token money to be punched (fig. 2).
Regarding claim 10, Miller as modified by Shigeta and Moreno teaches all subject matter claimed as applied above.  Miller further teaches creating a database for associating information of the RFID with the value of the game token money and the classification of the game token money indicated by the classification part (fig. 1).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Moreno and Shigeta.
Regarding claim 15, Miller teaches a game token money comprising: a plurality of layers (fig. 4B) that are laminated together, the plurality of layers including: a first layer (layer having wedges 37) including an outer edge; a second layer (38) positioned on the first layer; a classification part (37) filled in the first layer to indication a classification of the game token money (identification of the game token money); wherein: a least a portion of the second layer extends circumferentially about an entirety of a side face of the game token money without interruption by the classification part; and the first layer, the classification part, and the second layer are visually recognizable on the side face of the game token money ([0052]-[0054]).

However, Moreno teaches game token money (fig. 1) comprising layer having notch (22, 32) and classification part (40); wherein the classification part is filled in the notch of the layer ([0017]).
In view of Moreno’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miller by incorporating the teaching as taught by Moreno in order to arrive at the claimed invention.
Moreover, Miller fails to teach the second layer (38) has a non-white color and is indicative of a value of the game token money.  However, Miller further suggests that the body of the game token money can be supplied with different colors, have different images and indicia on the face surfaces and edges ([0052] and [0053]).  Moreover, Shigeta teaches a game token money (figs. 3-5A) having a plurality of layers including a first layer and second layer (101 and 102) and the second layer (101) has a non-white color and is indicative of a value of the game token money ([0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Moreno by incorporating the teaching as taught by Shigeta in order to render the particular monetary denomination of the game token money readily and visually apparent to both the players and the dealer.
Regarding claim 16, Miller as modified by Moreno and Shigeta teaches all subject matter claimed as applied above except for the method of manufacturing the game token money as claimed.
However, such processes of assembling the plurality of layers using laminating compressive bonding and punching are common processes of combining the plurality of layers of game token money.  For example, Moreno teaches combining multiple layers including inserting the classification part and RFID together (figs. 1, 2 and [0015]-[0018]).  Moreover, Shigeta teaches the plurality of layers are bonded together by thermal compression ([0029] and [0032]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Miller, Moreno and Shigeta by additionally incorporating the teaching as taught by Moreno since it is just a matter of design option to use a well-known process of manufacturing the game token money. 
Regarding claim 17, Miller as modified by Moreno and Shigeta teaches all subject matter claimed as applied above.  Miller further teaches an inspection device configured to identify a color of the classification part of the game token money (figs. 1, 3A, [0035]-[0040] and [0052]) but fails to teach cameras as claimed..
However, Shigeta teaches value of the game token money can be recognized by cameras (4, fig. 1) based on the color of the game token money ([0025], [0033] and [0034]).
In view of Shigeta’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Miller and Moreno by incorporating the teaching of Shigeta so that the image of the game token money can be captured for verification and inspection purposed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/01/2022, with respect to the rejection(s) of claim(s) 1-7, 11-15 and 17-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miller, Shigeta, Schwartz and Moreno.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Modler (US 3,361,885) and Soltys et al. (US 2006/0019739) are cited because they are related to game token money.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887